NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD 10:30 a.m., OCTOBER 27, 2011 To the Shareholders of Aura Systems, Inc.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of Aura Systems, Inc. (the “Annual Meeting”) will be held on October 27, 2011, at 10:30 a.m., Pacific Time, at 1310 E. Grand Avenue, El Segundo, CA 90245, for the following purposes, as more fully described in the accompanying proxy statement (the “Proxy Statement”): 1. to elect a Board of Directors of five members to hold office until the next Annual Meeting of Shareholders and until their respective successors have been duly elected and qualified; 2. to approve an amendment to our Amended and Restated Certificate of Incorporation to increase the number of authorized shares of common stock from 75,000,000 to 150,000,000; 3. to approve an amendment to our Amended and Restated Certificate of Incorporation to effect a reverse stock split at a ratio of between 1 for 2 and 1 for 10, as determined by the Board of Directors, at any time prior to September 30, 2012; 4. to amend the Aura Systems, Inc. 2006 Stock Option Plan to increase the number of shares of common stock issuable thereunder; 5. to approve the Aura Systems, Inc. 2011 Director and Executive Officer Stock Option Plan; and 6. to transact such other business as may properly come before the Annual Meeting. Only shareholders of record at the close of business on September 14, 2011 are entitled to notice of and to vote at the Annual Meeting or any adjournment thereof.A list of the shareholders entitled to vote at the Annual Meeting will be available for examination by any shareholder for any purpose reasonably related to the Annual Meeting during ordinary business hours in the office of the Secretary of the Company during the ten days prior to the Annual Meeting. All shareholders are cordially invited to attend the meeting in person.Whether or not you plan to attend the meeting, we urge you to vote your shares as described in the enclosed materials (1) via the toll-free telephone number, (2) over the Internet, or (3) you may sign, date and mail the proxy card in the enclosed envelope.The giving of your proxy will not affect your right to vote in person should you later decide to attend the meeting. Your vote is very important, and we appreciate you taking the time to review the proxy material and to vote.We hope to see you at the meeting. Cordially, Melvin Gagerman , 2011Chairman of the Board AURA SYSTEMS, INC. 1310 E. Grand Avenue El Segundo, California 90245 PROXY STATEMENT General Information This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Aura Systems, Inc. (the “Company”, “Aura”, “we”, “us” or “our”) for the Annual Meeting of Shareholders to be held on October 27, 2011 (the “Annual Meeting”) and any postponements or adjournments thereof.Any shareholder giving a proxy may revoke it before or at the meeting by providing a proxy bearing a later date or by attending the meeting and expressing a desire to vote in person. All proxies will be voted as directed by the shareholder on the proxy card; and, if no choice is specified, they will be voted: 1.“FOR” the Directors nominated by the Board of Directors; 2.“FOR” the proposed amendment to our amended and restated Certificate of Incorporation increasing the number of authorized shares of common stock from 75,000,000to150,000,000; 3.“FOR” the proposed amendment of our amended and restated Certificate of Incorporation to effect a reverse stock split at a ratio of between 1 for 2 and 1 for 10 at any time prior to September 30, 2012; 4.“FOR” amending the Aura Systems, Inc. 2006 Stock Option Plan to increase the number of shares of common stock issuable thereunder; 5.“FOR” approving the Aura Systems, Inc. 2011 Directors and Executive Officers Stock Option Plan; and 6.at the discretion of the proxy holders, with regard to any other matter that is property presented at the Annual Meeting. Your cooperation in promptly returning the enclosed proxy card will reduce our expenses and enable management and employees to continue their normal duties for your benefit with minimum interruption for follow-up proxy solicitation. Only shareholders of record at the close of business on September 14, 2011 (the “record date”), are entitled to receive notice of and to vote at the Annual Meeting.On that date, we had outstanding 69,983,542 shares of common stock.The shares of common stock vote as a single class.Holders of shares of common stock on the record date are entitled to one vote for each share held.The presence at the Annual Meeting, either in person or by proxy, of the holders of a majority of the shares of common stock issued, outstanding and entitled to vote is necessary to constitute a quorum for the transaction of business. In accordance with Delaware law, abstentions and “broker nonvotes” (i.e. proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owners or other persons entitled to vote shares as to a matter with respect to which brokers or nominees do not have discretionary power to vote) will be treated as present for purposes of determining the presence of a quorum.For purposes of determining approval of a matter presented at the Annual Meeting, abstentions will be deemed present and entitled to vote and will, therefore, have the same legal effect as a vote “against” a matter presented at the meeting.Broker nonvotes will be deemed not entitled to vote on the matter as to which the nonvote is indicated and will, therefore, have no legal effect on the vote on such matter. This proxy statement and the accompanying Notice of Annual Meeting and form of proxy are being mailed or delivered to shareholders on or about October 3, 2011. In the event that sufficient votes in favor of the proposals are not received by the date of the Annual Meeting, the persons named as proxies may propose one or more adjournments of the Annual Meeting to permit further solicitations of proxies.Any such adjournment will require the affirmative vote of the holders of a majority of the shares of common stock present in person or by proxy at the Annual Meeting.The persons named as proxies will vote in favor of such adjournment or adjournments. The cost of preparing, assembling, printing, and mailing the materials, the Notice and the enclosed form of proxy, as well as the cost of soliciting proxies relating to the Annual Meeting, will be borne by us.We will request banks, brokers, dealers, and voting trustees or other nominees to forward solicitation materials to their customers who are beneficial owners of shares, and will reimburse them for the reasonable out-of-pocket expenses of such solicitations.The original solicitation of proxies by mail may be supplemented by telephone, telegram, personal solicitation or other means by officers and other regular employees or agents of the Company, but no additional compensation will be paid to such individuals on account of such activities. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, WE URGE YOU TO VOTE YOUR SHARES AS DESCRIBED IN THE ENCLOSED MATERIALS (1) VIA THE TOLL-FREE TELEPHONE NUMBER, (2) OVER THE INTERNET, OR (3) YOU MAY SIGN, DATE AND MAIL THE PROXY CARD IN THE ENCLOSED ENVELOPE.THE GIVING OF YOUR PROXY WILL NOT AFFECT YOUR RIGHT TO VOTE IN PERSON SHOULD YOU LATER DECIDE TO ATTEND THE MEETING. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors Our By-Laws provide for a Board of no less than five Directors.Consequently, at the Annual Meeting, five Directors will be elected to serve until the next Annual Meeting and until their successors are elected and qualified.Proxies may not be voted for more than five persons.We have nominated for election as Directors the five persons named below.Each of these nominees has indicated that they are able and willing to serve as a Director. Unless otherwise instructed, the proxy holders intend to vote the shares of common stock represented by the proxies in favor of the election of these nominees.If for any reason any of these nominees will be unable or unwilling to serve, the shares represented by the enclosed proxy will be voted for the election of the balance of those named and such other person or persons as the Board of Directors may recommend.The Board of Directors has no reason to believe that any such nominee will be unable or unwilling to serve.Directors are elected by a plurality of the votes cast. The table below sets forth the names of the nominees, together with their ages, principal occupations, the offices they hold and the year in which each became a Director. Name Age Title Director Since Melvin Gagerman 69 Chairman, Director, Chief Executive Officer, and Chief Financial Officer Arthur J. Schwartz, Ph.D. 63 Director, Chief Technical Officer James Marvin Simmons 62 Director, Chairman - Nominating Committee; member, Compensation Committee and Audit Committee (1) new Warren Breslow 68 Director, Chairman – Audit Committee; member, Nominating Committee and Compensation Committee Salvador Diaz-Verson, Jr. 56 Director, Chairman, Compensation Committee; member, Audit Committee and Nominating Committee (1) Assuming election of Mr. Simmons, the Board of Directors intends to appoint him to these offices following the Annual Meeting. Business Experience of Directors and Nominees Melvin Gagerman - Mr. Gagerman is a CPA and has been our Chief Executive Officer and Chief Financial Officer since we emerged from Chapter 11 proceedings on January 31, 2006.As Chief Executive Officer Mr. Gagerman formulates policies, defines our values, directs the operations of the business and defines our corporate culture.He is also responsible for overseeing our other executive officers.Mr. Gagerman has many years of experience in performing these duties and a strong background in accounting and financing.Prior to joining Aura Mr. Gagerman was the CEO of a number of companies including Surface Protection Industries and Applause.Mr. Gagerman has also served as Managing Partner of Good, Gagerman & Berns, an accounting firm, National Audit Partner for Laventhol and Horwath and Audit Supervisor at Coopers and Lybrand.As the Chairman of the Board, Mr. Gagerman’s background and experience provides the Board with a solid understanding of the business issues and financial planning and execution required by the business. Arthur J. Schwartz, Ph.D. - Dr. Schwartz has a Ph.D. in Physics and has been Chief Technical Officer (“CTO”) and a director of the Company since it emerged from Chapter 11 proceedings on January 31, 2006.He is one of the original founders of the Company and was a member of Aura’s executive management team from1987 until 2002 as Executive Vice President, CTO and director.Dr. Schwartz has been involved in all technical aspects of the Company and his technical knowledge and experience in magnetics, electronics and controls have been instrumental in many of our past and present government programs.From 2002 to 2006 Dr. Schwartz was a principal in the business-consulting firm Aries Group Ltd.Prior to founding Aura; he worked at Hughes Aircraft Company as a senior scientist.Dr. Schwartz provides the Board with a clear understanding of the technical issues and challenges as well as an understanding of the technical merits of our IP.In addition he is instrumental in helping the Board understand the research and development budgets necessary to achieve our technical objectives. James Marvin Simmons - Mr. Simmons has a B.A degree in Economics and is the Chief Executive Officer and Chief Investment Officer of ICM Asset Management, Inc, which he founded in 1981 in Spokane, WA.The firm offers investment management services for individuals, businesses, and foundations utilizing small and large cap equity investments as well as fixed income investments, with a particular emphasis on small capitalization companies.Mr. Simmons is a Chartered Financial Analyst with approximately 40 years of experience in investing.He has been a member of the board of directors of various for-profit and nonprofit companies.He has also been the managing member of Koyah Partners, LLC, an investment partnership that emphasized venture investing in very small companies, both public and private.Mr. Simmons knowledge and experience in finance provides the Board with an understanding of the principles of valuation and financial positioning as they apply to the Company.In addition, his many years of investment experience provides us with a better understanding of operational performance and business transactions that provide added value to us and to our shareholders. Warren Breslow - Mr. Breslow is a CPA and has been a director and Chairman of the Audit Committee since we emerged from Chapter 11 bankruptcy proceedings on January 31, 2006.Mr. Breslow is the General Partner and Chief Financial Officer of Goldrich & Kest Industries (“G & K Industries”).He joined G & K Industries in 1972 as controller and assumed his current position as General Partner and Chief Financial Officer in 1974.As General Partner and Chief Financial Officer of G & K Industries, Mr. Breslow oversees the financial aspects of its construction activity, as well as its management operations and information systems center.He is also past president and a lifetime member of the board of directors of the Stephen S. Wise Temple, and supports numerous charitable and civic organizations.Prior to his association with G & K Industries, Mr. Breslow was a manager with the international accounting firm of Laventhol & Horwath.We believe that Mr. Breslow’s extensive financial and accounting experience uniquely qualifies him for the position of Chairman of the Audit Committee. Salvador Diaz-Verson, Jr. - Mr. Diaz-Verson is a director of the Company and has served in this capacity since June 2007.He previously served as a director of the Company from 1997 to 2005.Mr. Diaz-Verson is the founder, Chairman and President of Diaz-Verson Capital Investments, Inc., an investment adviser registered with the Securities and Exchange Commission, where he has served since 1991.Mr. Diaz-Verson served as President and member of the board of directors of American Family Corporation (AFLCAC Inc.), from 1979 until 1991.Mr. Diaz-Verson also served as Executive Vice President and Chief Investment Officer of American Family Life Assurance Company, a subsidiary of AFLAC Inc., from 1976 through 1991.He is currently a director of the board of Miramar Securities, Clemente Capital Inc., Regions Bank of Georgia and The Philippine Strategic Investment Holding Limited.Since 1992, Mr. Diaz-Verson has also been a member of the Board of Trustees of the Christopher Columbus Fellowship Foundation, appointed by President George H.W. Bush in 1992, and re-appointed by President Clinton in early 2000.Mr. Diaz-Verson is a graduate of Florida State University.Mr. Diaz-Verson has been selected to serve as a director in view of his lengthy experience in managing companies and his knowledge of capital investment. Shareholder Communications with the Board of Directors/Attendance at Annual Meeting A shareholder may contact one or more of the members of the Board of Directors in writing by sending such communication to the Secretary at our address.The Secretary will forward shareholder communications to the appropriate director or directors for review.Anyone who has a concern about the Company’s conduct or about our accounting, internal accounting controls or auditing matters, may communicate that concern to the Secretary, the Chairman of the Board or any member of the Board of Directors at our address. We encourage individual directors to attend the Annual Meeting.All of our directors attended last year’s Annual Meeting. Board of Directors Leadership Structure and Risk Oversight Board Leadership Structure.The positions of Chief Executive Officer and Chairman of the Board are both held by Mr. Melvin Gagerman.The Board believes that the combined role of Chairman and Chief Executive Officer is the most effective leadership structure for the Company and in the best interests of its shareholders.It serves to promote strong and consistent leadership, allowing management to speak with a single voice and delineate primary responsibility for management of the Company.The Board believes that Mr. Gagerman is best suited to serve as Chairman because, as Chief Executive Officer, he is most knowledgeable regarding the Company’s business, can best identify strategic priorities and opportunities, and thus lead discussion at the Board level to execute the Company’s strategy.The Board also believes that the combined role of Chairman and Chief Executive Officer facilitates the flow of information between the Board and executive management.In considering its leadership structure, the Board believes that the majority of independent directors serving on the Board appropriately balance the combined roles of Chairman and Chief Executive Officer.The Board has not designated a lead independent director. Board Risk Oversight.Risk management is primarily the responsibility of our management.However, the Board has responsibility for overseeing management’s identification and management of those risks.The Board considers risks in making significant business decisions and as part of our overall business strategy.The Board and its committees, as appropriate, discuss and receive periodic updates from senior management regarding significant risks to us in connection with the periodic review of our business plan and in the Board’s review of strategy and major transactions. The Board’s committees also assist the Board in overseeing the management of risks within the areas delegated to that committee, which in turn report to the full Board, as appropriate.The Audit Committee, which is comprised solely of independent directors, is responsible for risks relating to its review of our financial statements and financial reporting processes, the evaluation of the effectiveness of internal control over financial reporting, compliance with legal and regulatory requirements, and reviewing related party transactions.The Compensation Committee is responsible for monitoring risks associated with our compensation programs.Each committee has full access to management. Board of Directors and Committee Meetings Our Board of Directors held 21 meetings during the year ended February 28, 2011.Each Director whose term is expected to continue attended more than 75% of the Board meetings and committee meetings of which he was a member during fiscal 2011. Director Independence Our Board is comprised of a majority of independent directors under the listing standards of The Nasdaq Stock Market.Assuming the election of our director-nominees, our independent directors will be Messrs. Diaz-Verson, Breslow and Simmons. There are no family relationships among our executive officers and directors. Board Committees The Board maintains the following committees to assist it in discharging its oversight responsibilities.The current membership of each committee is indicated in the table above which sets forth the names of the Directors. • Audit Committee - The Audit Committee does not have a formal charter but is responsible primarily for overseeing the services performed by our independent registered public accounting firm, evaluating our accounting policies and system of internal controls, and reviewing our annual and quarterly reports before filing with the Securities and Exchange Commission.During the 2011 fiscal year, Dr. Maurice Zeitlin was a member of the Audit Committee.Assuming the election of our director-nominees, the members of the Audit Committee will be Mr. Warren Breslow, (Chairperson), Mr. James Simmons and Mr. Salvador Diaz-Verson.Our Board has determined that all of the members of the Audit Committee will be “independent” under the listing standards of The Nasdaq Stock Market.Our Board has also determined that Mr. Breslow is an “audit committee financial expert”.The Audit Committee held 4 meetings during the 2011 fiscal year. • Compensation Committee - The Compensation Committee does not have a formal charter however the committee reviews and recommends to the full Board the amounts and types of compensation to be paid to the Chairman and Chief Executive Officer; reviews and approves the amounts and types of compensation to be paid to our other executive officers and the non-employee directors; reviews and approves, on behalf of the Board, salary, bonus and equity guidelines for our other employees; and administers our 2006 Stock Option Plan.During the 2011 fiscal year, Dr. Maurice Zeitlin was a member of the Compensation Committee.Assuming the election of our director-nominees, the members of the Compensation Committee will be comprised of Mr. Diaz-Verson. (Chairperson), Mr. Breslow and Mr.
